September 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  MOHAMMED A. JAFAR, MOHAMMED M. CHOWDHURY AND ABDUS
                     SOBHAN, Appellants

NO. 14-14-00512-CV                          V.

                        SERAJ MOHAMMED, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 3, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Mohammed A. Jafar, Mohammed M. Chowdhury and Abdus Sobhan.


      We further order this decision certified below for observance.